 Case: 4:17-cv-02862-DDN Doc. #: 86 Filed: 09/17/20 Page: 1 of 3 PageID #: 638




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

CAMARION C. BEAL,                                 )
                                                  )
           Plaintiff,                             )
                                                  )
      v.                                          )           No. 4:17 CV 2862 DDN
                                                  )
DALLAS JONES, et al.,                             )
                                                  )
           Defendants.                            )

                                MEMORANDUM AND ORDER
       This action is before the Court on the motion of defendant Dallas Jones for summary
judgment under Fed. R. Civ. P. Rule 56. (Doc. 47.) Plaintiff opposes the motion. (Doc. 83.) For
the reasons discussed below, the Court denies the motion.


                                        BACKGROUND
       On December 11, 2017, plaintiff Camarion C. Beal commenced this judicial action with
claims against defendants Dallas Jones and Jefferey Carson, alleging in part excessive force by
defendant Jones as a correctional officer in the jail where plaintiff was confined. (Doc. 1.) In an
amended complaint, “Nurse Link (Corizon Health)”, the City of St. Louis, and the Department of
Public Safety were added as defendants. Later, the claims against all defendants, except the claim
against defendant Jones in his individual capacity, were dismissed. (Doc. 25.)
       Plaintiff alleges the following facts in his amended complaint. (Doc. 19.) On January 10,
2016, defendant Dallas Jones repeatedly struck him in the face and head with a walkie-talkie in a
housing unit of the St. Louis City Justice Center, then chased plaintiff around the unit to continue
the assault. When a lieutenant entered, plaintiff ran to her asking for help. She ordered officers to
restrain defendant Jones, because he was still trying to continue the assault. Plaintiff claims that
defendant Jones also assaulted him once in 2012 when plaintiff was an arrestee.
       Plaintiff alleges he was treated by Nurse Link of Corizon Health for the head trauma he
sustained from defendant Jones on January 10, 2016. He claims he had “2 cm knots” on the side
of his head, and custodial officers had radioed a “code 3,” which is a medical emergency response
request.
 Case: 4:17-cv-02862-DDN Doc. #: 86 Filed: 09/17/20 Page: 2 of 3 PageID #: 639




        The instant motion for summary judgment involves only the facts related to plaintiff and
defendant Dallas Jones.


                           MOTION FOR SUMMARY JUDGMENT
                                           Legal Standard
        Summary judgment is appropriate “[i]f there is no dispute of material fact and reasonable
fact finders could not find in favor of the nonmoving party.” Shrable v. Eaton Corp., 695 F.3d
768, 770-71 (8th Cir. 2012); see also Fed. R. Civ. P. 56(a). The party moving for summary
judgment must demonstrate the absence of a genuine issue of material fact and that it is entitled to
judgment as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The burden
shifts to the non-moving party to demonstrate that disputes of fact exist only after the movant has
made its showing. Id. It is the nonmoving party’s burden to proffer specific factual support by
affidavit or other evidence to avoid summary judgment. Perry v. Martin, 2013 WL 6331474, at *1
(E.D. Mo. Dec. 5, 2013).
                                              Discussion
        Defendant's motion for summary judgment and plaintiff's opposition to the motion proffer
testimony that contradicts the other’s about the incident underlying plaintiff’s claim. Defendant
Jones argues he is entitled to summary judgment because his use of force was reasonable and did
not violate plaintiff's Fourth Amendment rights. (Doc. 47.) Jones asserts that "Beal then cursed at
[d]efendant and initiated physical contact by punching him in the face with a closed fist." (Doc.
47 ¶ 11.) Defendant pepper sprayed plaintiff Beal, they fell to the floor wrestling, and defendant
became affected by the pepper spray. (Id. at ¶ 13-17.) Next, defendant struck plaintiff with his
radio and, when another officer responded, plaintiff fell down and cradled himself in an attempt to
make it appear as if defendant was the aggressor. (Id. at ¶ 23.)
        Conversely, plaintiff Beal asserts that defendant Jones hit him, a pretrial detainee with a
broken arm in a cast, in the head with a radio and sprayed him with pepper spray. (Doc. 83.)
Plaintiff argues that defendant acted without provocation and with the intent to injure, punish, and
discipline plaintiff and it was not the first-time defendant attacked plaintiff. (Id.) Plaintiff further
argues that defendant removed his glasses, shouted obscenities at plaintiff, and without
provocation, attempted to punch him. (Id.) Plaintiff argues he did not hit Officer Jones before or
after the unprovoked attack and defended himself by raising his broken arm to block the blow.


                                                   2
 Case: 4:17-cv-02862-DDN Doc. #: 86 Filed: 09/17/20 Page: 3 of 3 PageID #: 640




Even so, defendant threw him to the floor, hit him in the head with the walkie-talkie, and did not
call for backup. (Id.)     Witness Lieutenant Richard described Jones' behavior as "overly
aggressive," "unnecessary," and "unreasonable." (Doc. 83, Ex. D, 14:10-24.)
        Plaintiff has proffered evidence of sufficient facts that a reasonable fact finder could find
defendant Jones committed the alleged misconduct.
        The parties’ distinctly different accounts create a clear dispute of material fact that must be
decided at trial.


                                          CONCLUSION
        Accordingly,
        IT IS HEREBY ORDERED that the motion of defendant Dallas Jones for summary
judgment (Doc. 47) is denied.




                                                      /s/ David D. Noce   k
                                               UNITED STATES MAGISTRATE JUDGE


Signed on September 17, 2020.




                                                  3
